Citation Nr: 1518984	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-26 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2013 the Veteran clarified that he did not wish to have a Board hearing.  

The RO determined that new and material evidence had been presented to reopen the claim and denied the claim on the merits.  Regardless of the RO's decision on reopening the Veteran's service connection claim for a sleep apnea, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

This appeal was processed using the Veteran's paper file, as well as electronic VA folders (Virtual and VBMS).  


FINDINGS OF FACT

1.  The Veteran's previous claim of service connection for sleep apnea was denied in February 2008.  The Veteran did not appeal or submit new and material evidence within one year of the denial.

2.  Evidence received since the February 2008 rating decision raises a reasonable possibility of substantiating that the Veteran has sleep apnea.

3.  Sleep apnea was not shown to be present during active military service; has not otherwise been shown to be causally or etiologically related to an in-service event, injury, or disease; nor is it shown to be due to or aggravated by the service-connected migraine headaches.


CONCLUSIONS OF LAW

1.  The February 2008 rating decision which denied service connection for sleep apnea is final.  38 U.S.C. § 4005(c) (2008); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  Evidence received since the February 2008 rating decision relating to the Veteran's claim for entitlement to service connection for sleep apnea is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for sleep apnea, to include as secondary to service-connected migraine headaches, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

By a February 2011 letter, prior to the initial unfavorable adjudication in June 2011, VA notified the Veteran of the substance of the VCAA, including the types of evidence necessary to establish entitlement to service connection; the basis of the previous denial of service connection for sleep apnea, as well as the evidence necessary to substantiate the element found to be unsubstantiated in the previous denial; generalized notice as to the disability ratings and the effective dates of an award; and the division of responsibility between the appellant and VA for obtaining that evidence.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service, VA, and non-VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding obtainable evidence, to include medical records, which could be obtained to substantiate the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination in May 2011 and an additional opinion was provided in October 2013.  The examination and opinion are adequate as a physical examination was performed and opinions were provided which are supported by rationale.  Based on the foregoing, the Board finds the opinions, in total, to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

A.  New and Material Evidence

The Veteran originally filed a claim for service connection for sleep apnea in April 2007.  The RO denied the claim in February 2008 based upon a finding that the claimed condition was not shown on a sleep study in October 2006.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2014).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

After the RO's February 2008 denial, the Veteran took no action to appeal the decision and new and material evidence was not associated with the record within one year.  The decision, therefore, became final.  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the February 2008 rating decision the Veteran had not presented evidence of the existence of a present disability, except for his lay opinion.  In November 2010 the Veteran was diagnosed with moderate obstructive sleep apnea.  It is clear that this evidence is new, as it was not previously submitted to agency decision makers.  The evidence is also material to the question of the Veteran having a present disability, element one under Shedden.  This evidence is not cumulative or redundant because no evidence previously submitted by the Veteran competently and credibly addressed the the Veteran having a current diagnosis of sleep apnea.  For purposes of reopening the claim, the credibility of the new evidence is to be presumed.  See 38 C.F.R. § 3.156(a); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Because new and material evidence has been received, the claim for service connection for sleep apnea is reopened.

B.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden, 381 F.3d at 1167.  

If a condition noted during service is not shown to be chronic under 38 C.F.R. §§ 1101, 3.309(a), then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

Service connection may also be established on a secondary basis, when the claimed disability is due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  "Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."  Jandreau, 492 F.3d at 1377.  

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance of positive and negative evidence, or equipoise, regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Board will first address the issue of sleep apnea secondary to migraine headaches.  In August 2012 the Veteran submitted an internet article raising the possibility of an association, or correlation, between headaches and sleep apnea.  The article noted that hypoxemia, or reduced oxygen in the blood, may be partially responsible for headaches, and that hypoxemia can result from sleep apnea due to partial or complete closure of the airway during sleep.  The article noted that approximately 20 percent of patients with sleep apnea will have headaches, and stated that the headaches would be located above the eyebrows and tend to be dull in character, lasting one to two hours after awakening, without other symptoms suggesting migraine or atypical headaches.

In a statement submitted concurrently with the article the Veteran noted that in service he experienced increasing headaches and fatigue, and that in December 2010 his headaches increased to the point that he went to the doctor, after which the a sleep study diagnosed the Veteran with moderate obstructive sleep apnea.

The AOJ interpreted this evidence submitted by the Veteran as an additional claim theory, namely sleep apnea secondary to service-connected headaches.  

In October 2013, after reviewing the Veteran's record, a VA physician stated that medical literature does not mention migraine headaches as a risk factor for sleep apnea.  The examiner further noted that migraine headaches have no effect on the muscles of the airway which cause sleep apnea, and opined that the Veteran's sleep apnea is less likely than not caused by his service connected migraine headaches.  The physician found that the Veteran was managed by CPAP treatment, does not require oxygen, does not require a tracheostomy, has no evidence of cor pulmonale and no evidence of respiratory failure.  As a result, there would be no aggravation from the migraine headaches and it was less likely than not that sleep apnea was aggravated by the service-connected migraine headaches.  

The Board finds the VA physician's conclusions regarding the Veteran's migraines causing or aggravating the Veteran's sleep apnea to be highly probative evidence.  The physician reviewed the history and provided opinions that were supported by rationale.  It is noted that when the Veteran was diagnosed as having sleep apnea in November 2010, he was prescribed a CPAP.  The examiner indicated that additional disability such as chronic respiratory failure with carbon dioxide retention or cor pulmonale or tracheostomy is not shown by the evidence and therefore there has been no aggravation.  See 38 C.F.R. § 4.100, Diagnostic Code 6847.  The examiner also provided an opinion with rationale as to why sleep apnea is not caused by the service-connected headaches.  As noted previously, the Veteran submitted literature concerning headaches and sleep apnea.  The article does not, however, show that the Veteran has sleep apnea that is due to or aggravated by migraine headaches and is therefore not entitled to any probative weight.  Therefore, the preponderance of the evidence is against a finding of service connection for sleep apnea secondary to the Veteran's service-connected migraine headaches.  

Regarding whether sleep apnea began in or is related to service, the Veteran has offered statements by his wife, his mother, and his father in law, which all attest to the Veteran snoring loudly and not getting restful sleep due to sleep apnea.  Regarding the in-service element, the Veteran's wife's testimony is most pertinent as it states that he has had snoring symptoms for nineteen years, going back to service, that it has worsened during the past ten years, and that the Veteran frequently awakens following a strangling episode due to lack of breath.  

The Veteran sought treatment concerning possible sleep apnea in September 2006.  The Veteran reported a ten year history of snoring with episodes of stopped breathing, as well as daytime somnolence and difficulty concentrating.  The physician recommended they conduct a sleep study and decide on management and treatment options based on the sleep study.  

The subsequent October 2006 sleep study reports a total recording time of four-hundred and sixteen minutes, almost seven hours, with the Veteran having a sleep efficiency of 87.7%, and a lowest oxygen saturation of 92%.  The Veteran's respiratory disturbance index, or RDI, was .7.  While the study reported on the type and application of electrodes used to monitor the Veteran, there was no mention of issues with the electrodes falling off the Veteran or unreliable data as a result.  The overall assessment provided by the sleep study was that the Veteran did not have a sleep related breathing disorder, but did experience mild snoring.   

The Veteran received a VA compensation and pension examination in June 2007, prior to his retirement.  At that VA examination the Veteran reported no ongoing treatment for sleep apnea and the examiner stated there was no objective evidence to support a diagnosis of sleep apnea.  The Veteran was also examined for migraines, and stated historically, going back to college, he had morning headaches approximately every two weeks that last about two hours.  Subsequent to the VA compensation and pension examination the Veteran retired in August 2007.  The Veteran's claim for service connection of sleep apnea was denied in February 2008.  

In November 2010 the Veteran was diagnosed with moderate obstructive sleep apnea.  At that time the Veteran reported a history of migraine headaches, one or two headaches every two to three months, which onset randomly, occasionally upon waking.  

In February 2011 the Veteran submitted a memorandum by an Air Force physician which highlighted that the Veteran was evaluated for obstructive sleep apnea in September 2006 after the Veteran self-reported a 10-year history of snoring, episodes of stopped breathing during sleep, and difficulty concentrating during the day due to somnolence.  However, the physician noted that the Veteran's sleep test did not confirm a diagnosis of sleep apnea, and a continuous positive airway pressure device (CPAP) was not prescribed for the Veteran.  The Veteran continued with worsening symptoms since 2006 and when re-evaluated in November 2010, he was found to have moderate obstructive sleep apnea.

In April 2011 the Veteran offered a statement in support of claim in which he argues that the sleep apnea test conducted in September 2006 was unreliable due to the probes falling off throughout the process.  The Veteran further argued that he reported valid symptoms of sleep apnea at that time, despite the absence of confirmation by the polysomnography, and that those symptoms resolved when he started using the CPAP, thereby supporting the argument that sleep apnea was the source of those symptoms.  

Upon VA examination in May 2011, the examiner noted that while the Veteran had complaints of a sleep disorder, the October 2006 sleep study showed no sleep apnea.  Accordingly, the examiner opined that sleep apnea was less likely as not caused by or the result of possible sleep apnea and sleep problem in service.  

The Board notes that the Veteran and his family members are competent to report symptoms and observations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board acknowledges that the Veteran and others have reported symptoms such as snoring and daytime somnolence.  

However, the Board considers the diagnosis of a sleep apnea disability beyond its own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's, similarly offered, lay diagnoses of  sleep apnea during service are also not competent evidence, although the observed symptoms described may be useful to an expert in evaluating the Veteran's condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran, or the others offering lay observations, have medical expertise, those lay opinions suggesting the Veteran had a diagnosis of sleep apnea in service are of no probative value.   

Having considered the Veteran's, and others', reports of sleep apnea symptoms, the Board finds the November 2006 sleep study to be much more probative.  The sleep study was conducted by a doctor of osteopathic medicine who was also a fellow of the American academy of sleep medicine, and was completed after the physician took a history from the patient.  The physician found no sleep related breathing disorder was present.  Although there were diagnoses of sleep apnea in the service treatment records, they appear to have been carried forward from September 2006 when it was noted that he had symptoms consistent with sleep apnea and a sleep study was ordered.  However, the Board finds that the sleep study results, which were conducted specifically to determine whether the Veteran had sleep apnea, are the most probative evidence of whether the Veteran had sleep apnea at that time.  

The Board acknowledges the Veteran's, and others, subjective reports of symptoms consistent with sleep apnea.  However, the Board finds the objective data produced by the 2006 sleep study to be the most probative evidence as to whether the Veteran had sleep apnea in service.  The Veteran has also reported continuing symptoms since service.  However, sleep apnea was diagnosed based on a sleep study in November 2010 and the VA examiner, after noting the normal sleep study in service and reports of continuing symptoms, found that the current diagnosis was not related to in-service symptoms.  

In conclusion, the Board finds the preponderance of the evidence is against finding that sleep apnea began in or is related to service or is secondary to service-connected migraine headaches.  Accordingly, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the claim of service connection for sleep apnea is reopened.

Entitlement to service connection for sleep apnea, to include as secondary to migraine headaches, is denied.  	




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


